DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.


Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The registration number for the signing attorney is incorrect.  This should be corrected and resubmitted (no new fee required).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-5, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-30 of copending Application No. 15/563360 (‘360) (reference application) in view of Shamah et al. (US 2006/0177922 A1 – hereafter ‘922). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘360 discloses cell culture incubator comprising: a transfer chamber;  one or more internal chambers;  an external door opening from an external environment to the transfer chamber;  a first internal door opening from the transfer chamber to a first internal chamber;  a second internal door opening from the transfer chamber to a second internal chamber;  and, a transfer device for moving one or more items between the transfer chamber and the first internal chamber and/or between the transfer chamber and the second internal chamber and/or between the second internal chamber and the first internal chamber. ‘360 further discloses an ozone generator coupled to a pump where the ozone is supplied to the transfer and inner chambers.  Also, ‘360 discloses that the doors are gas-tight and that the internal chamber is capable of storing a cell culture vessel.
‘360 differs from the instant claim regarding a transfer means within the internal chamber.  ‘922 discloses an incubator (Abstract) that for claim 1 includes a robot (robot 110; Fig. 1; [[048]) disposed within the incubator chamber.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the robot of ‘922 within modified ‘360 in order to load racks within the incubator ([0048]).  
‘360 differs frequency sensors and controllers. 
‘922 discloses the uses of RFID chips ([0048]) and discloses using positional sensors ([0057]) to locate the microplate on the rack with the robotic plate handler.  This data is sent to a processor ([0057])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors and controller of ‘822 within ‘360 in order to allow the robotic plate handler to locate each plate.  
While modified ‘362 does not disclose placing a sensor on the door, this would have been obvious in light of the teachings of ‘922 in order to locate and accurately move the robotic plate handler from the racks and to the loading door.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (US 2004/0215362 A1 – hereafter ‘362) in view of Yokoi et al. (US 2011/0027146 A1 – hereafter ‘146) and Shamah et al. (US 2006/0177922 A1 – hereafter ‘922).
‘362 discloses a system for incubating cells (Abstract) that includes the following limitations for claim 1: 
“A cell culture incubator”: ‘362 discloses an incubator (incubator system 1; [0019]; Fig. 1; Fig. 2).  
“an incubator cabinet comprising (i) a transfer chamber and (ii) and internal chamber”: ‘362 discloses a cabinet (Fig. 2; system 101) that includes a transfer chamber (chambers 106 and 105) and an internal chamber (chambers 102 and 103; Fig. 2; [0055]-[0057]). 
“a sterilization medium source”:  ‘362 discloses a sterilization source such as a gas ([0051]).  
“a pump operatively coupled with said sterilization medium source and configured for supplying sterilization medium to said transfer chamber”: ‘362 differs from the instant claim regarding a pump.  
“an external door opening from an external environment to said transfer chamber”: ‘362 discloses an external door opening into the transfer chamber (see doors 106B and 105B; [0057]). 
“an internal door opening from said transfer chamber to said internal chamber”: ‘362 discloses an internal door from the transfer chamber(s) to the internal chamber (see doors 105A and 106A; [0057]). 
“a transfer device for moving one or more items between said transfer chamber and said internal chamber”:  ‘362 discloses a transfer device such as such as gloves (gloves 13; [0032]) or a robot (robot 114) which is the art recognized equivalent of the transfer device.  
Regarding the newly added limitation of the internal chamber having “a controlled temperature and gas mixture therein appropriate for the growth of a type of cell for incubation 
Regarding the newly added limitation of transfer device transferring a sample from the incubator through a door to an imager.  The robot of ‘362 (robot 114) transfers the sample from the incubator and to the imaging device (imager 110; Fig. 2; [0058]; [0059]).  
‘146 discloses a sterilizer (Abstract) for use with an incubator ([003]).  For claim 1, ‘146 discloses that a pump is connected to a sterilization source (source 104; pump 103; [0029]).  
Therefore, it would have been obvious to one of ordinary skill at the time of filing to meter the sterilization fluid to the incubator.  
Modified ‘362 differs from the instant claim regarding a transfer means within the incubator.  
‘922 discloses an incubator (Abstract) that for claim 1 includes a robot (robot 110; Fig. 1; [[048]) disposed within the incubator chamber.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the robot of ‘922 within modified ‘362 in order to load racks within the incubator ([0048]).  
Further, it should be noted that ‘362 discloses a robot (robot 114; Fig. 2; [0058]) that is used to transfer the plates between the incubator and observation means.  Therefore, the combined teachings of ‘362 and ‘922 teach the automated transfer device that moves the plates between the incubator and observation means.  
‘362 differs regarding frequency sensors and controllers. 
‘922 discloses the uses of RFID chips ([0048]) and discloses using positional sensors ([0057]) to locate the microplate on the rack with the robotic plate handler.  This data is sent to a processor ([0057]).  Moreover, the RFID chips being on the microplates and rack reads on the limitation of RFID sensors in the incubator and transfer chamber.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors and controller of ‘822 within ‘362 in order to allow the robotic plate handler to locate each plate.  
While modified ‘362 does not disclose placing a sensor on the door, this would have been obvious in light of the teachings of ‘922 in order to locate and accurately move the robotic plate handler from the racks and to the loading door.  
Regarding the additional limitations of the controller, ‘922 discloses that the processor controls the movement of the culture plate within the incubator and determines the location of the plate and an imager (Fig. 16-21; [0057]; [0058]; [0065]; [0066]) through an external robotic system (system 3550; Fig. 35A; [0076]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors and controller of ‘822 within ‘362 in order to allow the robotic plate handler to locate each plate.  
Regarding the newly added limitation of the imager in claim 1, ‘362 discloses a microscope (observation means 10, 110; [0027]; [0058]; Fig. 1; Fig. 2) that is located within the incubator camber.  
For claim 2, the internal chambers of ‘362 are fully capable of holding culture vessels (Fig. 2; [0055]-[0057]). 
For claim 3, the internal chamber of ‘362 is in fluid communication with the sterilization source via the transfer chamber. 
For claims 4 and 5, the external and internal doors of ‘362 are gas-tight. 
For claim 6, the robot (robot 114; Fig. 2; [0055]-[0057]) is fully capable of accepting a cell culture vessel since the robot places the vessel in the incubator chamber. 
For claim 7, ‘362 discloses a control device, i.e. a controller that operates the robot ([0056]), but does not specify controlling the stage that moves in the x, y and z-axis.  
Regarding the additional limitations of the controller, ‘922 discloses that the processor controls the movement of the culture plate within the incubator and determines the location of the plate and an imager (Fig. 16-21; [0057]; [0058]; [0065]; [0066]) through an external robotic system (system 3550; Fig. 35A; [0076]).  The transfer device is being interpreted as a moveable stage that can move in the x-axis, y-axis and z-axis.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors and controller of ‘922 within ‘362 in order to allow the robotic plate handler to locate each plate.  
For claim 8, the control device of ‘362 is being interpreted as being located outside of the incubator. 
For claim 9, computers to operate cell culture systems are conventional and well-known within the art. 
For claim 10, ‘362 discloses have a bar code reader (reader 12; Fig. 2; [0023]) where each container has a barcode ([0028]).  ‘362 differs with a bar code reader within the incubator.  
‘922 discloses have a bar code reader within the incubator that is part of the robot in order to read information regarding the plates ([0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors and controller of ‘922 within ‘362 in order to allow the robotic plate handler to locate each plate.  
For claim 11, the robot of ‘362 is fully capable of moving the cell culture device around the incubating system ([0057]). 

For claims 12 and 14, the pump of modified ‘362 can remove the sterilization medium from the transfer cabinet in that all pumps can be used to remove a fluid. 
For claims 18 and 21, ‘362 discloses that the sterilization medium and source is hydrogen peroxide ([0033]).  
For claims 17 and 20, ‘362 differs with regards to the sterilization medium and source being ozone.  
For claims 17 and 20, ‘146 discloses that the source and medium can be ozone ([0118]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the art recognized sterilization gas of ozone as taught by ‘146 within ‘362 in order to sterilize the compartments ([0118]). 
For claim 19, modified ‘362 does not disclose an ozone generator, however, as the combined references disclose that ozone can be used and that ozone generators are well known within the art, it would have been obvious to one of ordinary skill in the art to employ 
For claims 13 and 15, ‘146 discloses using multiple blowers (Fig. 1; blowers 15, 33, 34) to move the sterilization gas into and out of the incubator.  These blowers are being interpreted as pumps.  Therefore, it would have been obvious to one of ordinary skill in the art to use the multiple blowers of ‘146 within ‘362 using the same reasoning as claim 1.  For claim 15, it would have been obvious to one of ordinary skill in the art at the time of filing to use a blower on the transfer chamber in order to obtain the predictable result of removing the gas from the chamber. 
For claims 22 and 23, modified ‘362 discloses a robot in the transfer chamber (see gloves 13; [0032]) or a robot (robot 114) of ‘362) and within the incubator (See robot 110; Fig. 1; [0048] of 922).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (US 2004/0215362 A1 – hereafter ‘362) in view of Yokoi et al. (US 2011/0027146 A1 – hereafter ‘146) and in further view of Hibino et al. (US 2006/0275888 A1 – hereafter ‘888).
Modified ‘362 differs regarding a robot in the transfer chamber and inner chamber. 
‘888 discloses an automatic culture apparatus (Abstract) that for claim 16 includes the use of multiple robots (Fig. 1; Fig. 8; robot 5; robot 10; [0060]; [0068]) that transfers vessels from the incubator to the processing section. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the robots of ‘888 within modified ‘362 in order to automate the cell culture . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (US 2004/0215362 A1 – hereafter ‘362) in view of Yokoi et al. (US 2011/0027146 A1 – hereafter ‘146) as evidenced by Akutsu et al. (US 2015/0037206 A1 – hereafter ‘206).
For claim 19, modified ‘362 does not disclose an ozone generator, however, as the combined references disclose that ozone can be used and that ozone generators are well known (see [0018] of ‘206) within the art, it would have been obvious to one of ordinary skill in the art to employ an ozone generator within modified ‘362 in order to obtain the predictable result of using an ozone as the sterilization gas.  

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that the RFID sensors outside of the incubator is not taught by Shamah.  Shamah discloses having RFID sensors on the racks and microplates and therefore, there would be sensors both in the incubator and storage area.  This is not found persuasive as these are taught by the prior as discussed above in the rejection. 
Applicant’s arguments regarding the rejection under Obvious-Type Double Patenting is not found persuasive as the claims are still rendered obvious by U.S. Patent Application Number 15/563370.  See the above remarks regarding the Terminal Disclaimer filed on 12/28/2020.
Therefore, the claims stand rejected.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.